942 So. 2d 41 (2002)
STATE of Louisiana
v.
Sean C. DAUGHENBAUGH.
No. 2002 KW 0663.
Court of Appeal of Louisiana, First Circuit.
August 5, 2002.
Before: FOGG, PARRO and FITZSIMMONS, JJ.
WRIT DENIED. We find that a DWI conviction must have become final before it can serve as a basis for an enhanced sentence under La. R.S. 14:98. See Townley v. Department of Public Safety & Corrections, 96-1940 (La.11/1/96), 681 So. 2d 951 (per curiam).
FITZSIMMONS, J., dissents and would grant the writ application, reverse and remand the case to the district court for further proceedings. The DWI conviction need not be final before it can serve as a *42 basis for an enhanced sentence under the DWI statute.